Citation Nr: 1453153	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-18 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc and joint disease, claimed as a low back condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1985 to November 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In May 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  After this hearing, the Veteran submitted additional evidence and a waiver of RO review.  Accordingly, all evidence was considered by the Board in connection with this claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the May 2013 Travel Board hearing, the Veteran indicated that he continues to get treatment for his back condition through VA and privately.  He submitted medical records from the VA Medical Center (VAMC) through February 2013 and private medical records through May 2013.  Updated treatment records should be requested.  Additionally, during the hearing, the Veteran indicated that his disability has "worsened significantly" since his VA examination in November 2009, both occupationally and in his daily functioning ability.  Therefore, the Veteran should be provided another examination to assess the current symptomatology of his service-connected low back condition.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  



Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA medical records from February 2013 to present.  

Ask the Veteran to identify all private health care providers who have treated his low back condition after May 2013 (i.e., after the most recent medical evidence of record), in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.

2. Then, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his low back condition.  The claims file should be made available to the examiner in conjunction with the examination.  The claims folder and a copy of this remand should be reviewed by the examiner, and the examiner must note in the examination report that the claims file was in fact reviewed in conjunction with the examination.
All indicated tests and studies (to include X-rays) are to be performed.

The examiner should report the range of motion measurements for the lumbar spine, in degrees.  He or she should also state whether there is any abnormality of the spine, including evidence of ankylosis.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

For any neurological impairment found to be associated with the service-connected low back disability (disc disease), the examiner is asked to:

(a) identify the specific nerve(s) so affected,

(b) indicate the degree of paralysis (i.e. complete paralysis or mild, moderate, or severe incomplete paralysis) in the affected nerves, and

(c) document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

All symptoms and limitations caused by any such related neurological impairment should be discussed.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected back disability with a full description of the effects the disability has upon his ordinary activities.  The examiner should also fully describe the impact the disability has on the Veteran's economic adaptability.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3. Upon completion of the above, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



